     Case 3:21-cv-00270-LRH-WGC Document 19 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12

13 SUSANA UPTON,
                                                      CASE NO.: 3:21-cv-00270-LRH-WGC
14                            Plaintiff,

15 v.                                                 ORDER EXTENDING DEADLINE FOR
                                                       DEFENDANT TO FILE A REPLY TO
16 RESOLUTE CAPITAL PARTNERS LTD.,                      PLAINTIFF’S OPPPOSITION TO
                                                      DEFENDANT’S MOTION TO DISMISS
17                            Defendant.                       [First Request]

18
            Plaintiff Susana Upton (“Plaintiff” or “Upton”) and Defendant Resolute Capital Partners
19
     LTD. (“Defendant” or “RCP”) (collectively, the “Parties”), by and through their respective counsel,
20
     hereby submit the following Stipulation and [Proposed] Order to Extend Deadline for Defendant to
21
     file a Reply to Plaintiff’s Opposition to Defendant’s Motion to Dismiss. The Parties have agreed to
22
     a one (1) week extension of the deadline for Defendant to file its Reply, up to and including
23
     Thursday, September 16, 2021. This request is made in good faith and is not made for the purpose
24
     of delay or prejudice.
25
     ///
26
     ///
27

28

                                                Page 1 of 2
     Case 3:21-cv-00270-LRH-WGC Document 19 Filed 09/13/21 Page 2 of 2



 1 RESPECTFULLY SUBMITTED,

 2
      DATED this 9th day of September, 2021.          DATED this 9th day of September, 2021.
 3

 4    BY: /s/ Mark Mausert, Esq.          .           BY: /s/ Anthony L. Hall                  .
         MARK MAUSERT, ESQ.                              ANTHONY L. HALL, ESQ.
 5       Nevada Bar No. 2398                             Nevada Bar No. 5977
         mark@markmausertlaw.com                         AHall@SHJNevada.com
 6       729 Evans Avenue                                JONATHAN A. MCGUIRE, ESQ.
         Reno, Nevada 89512                              Nevada Bar No. 15280
 7       Phone: (775) 786-5477                           JMcGuire@SHJNevada.com
         Fax: (775) 786-9658                             SIMONS HALL JOHNSTON PC
 8                                                       6490 S. McCarran Blvd., Ste. F-46
          Attorneys for Plaintiff                        Reno, Nevada 89509
 9                                                       Telephone: (775) 785-0088

10                                                           Attorneys for Defendant

11

12                                  IT IS SO ORDERED.

13

14                                  LARRY R. HICKS
                                    UNITED STATES DISTRICT JUDGE
15

16                                  DATED:        September 13th ,2021.

17

18
19

20

21

22

23

24

25

26

27

28

                                               Page 2 of 2
